DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group II (claim 2) in the reply filed on March 10, 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden and that the groups are drawn to a combination of categories as described in 37 C.F.R. 1475(b).  This is not found persuasive because the restriction was under Unity of Invention, where serious search burden is not a requirement and the groups do not meet the requirements of 37 C.F.R. 1475(b).  Applicant does not specify which combination of categories they believe the groups fall into; however, the closest alleged combination appears to the examiner to be combination 1 (product and a process specially adapted for the manufacture of said product), which is not true as the process can be used to make products with other substrates beyond the Ni or cobalt super alloy claimed by the product.  Therefore, the process is not specially adapted to make the product and this argument is not persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1'' (FIG 2) and 1''' (FIG 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  Currently, the abstract is less than 50 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 2, claim 2 recites “the ceramic thermal barrier coating and comprises at least aluminum oxide and at least one metal or oxide selected from the group…”. This limitation is grammatically incorrect and it is not clear how the aluminum oxide and at least one metal or oxide relate to the other recited elements of the claimed component, i.e., are they part of the ceramic thermal barrier coating, the ceramic corrosion protection layer, or a separate layer into itself.  For purposes of examination per [0021] of the specification, it is presumed the ceramic corrosion protective layer comprises the aluminum oxide and at least one metal or oxide.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagaraj et al. US 2011/0151132 A1, hereinafter Nagaraj, originally of record in the IDSs dated March 12, 2020, January 02, 2020 and April 26, 2018.

Regarding claim 2, Nagaraj teaches a multi-layer coating system on a bond coated substrate ([0046]) with an inner ceramic layer of yttria stabilized zirconia, with a thickness from about 127 to about 254 microns and an outer alumina and titania layer deposited by HVOF (alumina with titania deposited by HVOF is a ceramic) with a thickness of from about 25 to about 51 microns (more than 50% thinner than the inner ceramic layer) ([0046]; yttria stabilized zirconia is a thermal barrier coating [0039] known to thermally insulate), where the substrate is a nickel based super alloy ([0019]), the bond coat is MCrAlX where M is iron, cobalt and/or nickel and X is yttrium (metallic) ([0019]), and the coating may be used for gas turbine engine components (Abstract).  Regarding “corrosion protection layer”, this is open to a broad reasonable interpretation as any layer that meets the compositional limits of claim 2 provides a degree of protection against corrosion for the substrate.  As Nagaraj teaches an outer ceramic layer that includes alumina (aluminum oxide) and titania (titanium oxide), as required by claim 2, deposited by HVOF, this layer reads on the “corrosion protection layer”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784